Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Gas flow meter having a shutoff valve at a lead-in port.
The disclosure is objected to because of the following informalities: At page 2, with respect to the description of Fig. 14, lines 18-24, it has been noted that the description numeral do not correspond to the numerals as labeled.  It refers to opening 501 has opening 501a for fitting flow rate measurement unit 503 and opening 501b for fitting shutoff valve 502, however, according to Fig. 14, it is the opposite. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claims 3, 5, 6, 9, 11 and 12 is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the limitations that follow the phrase “substantially” are the working design choice limitations or a potential design choice limitation.
Regarding claim 6, line 5, “the opening” lacks antecedent basis.
Regarding claims 10 and 11, “the outlet” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hideaki et al. (JP2012-177572) (hereinafter Hideaki).
Regarding claim 1, Hideaki teaches a flow rate measurement unit (1) comprising:
a flow rate measurement section (22) having a straight-tube-shaped measurement flow passage provided with a lead-in port (at 11) and a lead-out port (at 22b, 23a) for a fluid-to-be-measured; 
Regarding claim 2, Hideaki teaches the shutoff valve includes a cylinder extending from the lead-in port and having an opening, and a driver (32) that drives the valve body fixed inside the cylinder (Figs. 1 & 2).
Regarding claim 3, Hideaki teaches the driver moves the valve body by a motor (stepping motor) and a linear motion mechanism that transforms rotation of the motor into a linear motion (inherent feature), and the opening, a rotating shaft of the motor, the lead-in port, and the lead-out port are disposed substantially linearly (Figs. 1 & 2).
Regarding claim 4, Hideaki teaches a gas meter (gas measuring device) comprising:
a body (7, para 0045) having a meter inlet (7) and a meter outlet (8) for a fluid-to-be-measured; and the flow rate measurement unit (1), wherein the lead-out port is airtightly connected to the meter outlet (at 23a, Fig. 2).
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yoshino et al. (2009/0266428) (hereinafter Yoshino).
Regarding claim 1, Yoshino teaches a flow rate measurement unit (59) comprising:
a flow rate measurement section (62) having a straight-tube-shaped measurement flow passage (Fig. 3) provided with a lead-in port and a lead-out port for a fluid-to-be-measured (para 0032 describes the valves directed connected to the flow rate measuring device without using tubes); and a shutoff valve (61) having a valve seat (see annotated figure below) provided on the lead-in port and a valve body (see annotated figure below without the tube connections, the valve body would be at the lead-in port) that is in contact with the valve seat.

    PNG
    media_image1.png
    456
    837
    media_image1.png
    Greyscale

Regarding claims 4 and 5, Yoshino teaches a gas meter (Fig. 8) comprising: a body (146) having a meter inlet (139) and a meter outlet (144) for a fluid-to-be-measured, the meter inlet and the meter outlet being disposed substantially linearly; and the flow rate measurement unit (59) wherein the lead-out port is airtightly connected to the meter outlet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki or Yoshino.
Regarding claims 2 and 3, while Yoshino teaches the claimed features including a shutoff valve and a driver assembly, does not explicitly teach the features of the cylinder extending from the lead-in port and having an opening and a driver that drives in a linear motion, however, it is nothing more than an arrangement of a valve mechanism that would be controlled as necessary and be driven specifically in order to operate the valve since such valves with driver mechanism are notoriously known in the flow measurement area in order to control flow.
Regarding claim 6, Hideaki and Yoshino teach all the claimed features except for an opening the cylinder of the shutoff valve that is airtightly connected to the meter inlet. It is nothing more than an obvious variant of the shutoff valve of Yoshino that is in line with the flow rate measurement section to be airtightly fixed to the inlet since it is known that any additional structure with the fluid conduit needs to be air tight in order to prevent leaks. Thus, providing a valve cylinder having an opening that is connected to a measurement section that is airtight is nothing more than a necessary element that prevents leakage.
Regarding claim 7, Hideaki and Yoshino teach all the claimed features including various variations except for a shutoff valve provided on the lead-out port. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the parts as claimed to include a shutoff valve at the lead-out port of the measurement section since the arrangement would function equally. Providing a shutoff valve at the lead-in or lead-out port of the measurement section does not solve any other issues, but shutoff the flow through the measurement section to the consumer.
Regarding claim 8, the shutoff valve including a cylinder having one end connected to the lead-out port and another end having an outlet; a valve seat disposed on the outlet of the cylinder; a valve body that is in contact with the valve seat; and a driver that drives the valve body fixed inside the cylinder is nothing more than a part of an obvious variant of the device taught by Hideaki and Yoshino.
Regarding claim 9, Hideaki teaches the driver moves the valve body by a motor and a linear motion mechanism that transforms rotation of the motor into a linear motion, and
the outlet, a rotating shaft of the motor, the lead-in port, and the lead-out port are disposed substantially linearly (Figs. 1 & 2).
Regarding claims 10-12, while, Yoshino teaches all the claimed features including a gas meter comprising a body having a meter inlet and a meter outlet for a fluid-to-be-measured; and
the flow rate measurement unit, connecting the outlet is airtightly connected to the meter outlet or the lead-in port is airtightly connected to the meter inlet are nothing more than obvious modification deemed necessary based on the claimed variant of the device of Hideaki or Yoshino. It is known than when rearranging the position of a shutoff valve, either to the lead-in or lead-out port, requires necessary altercations to prevent leakage of the medium and also for proper connections between the source and consumer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/12/2021